Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Examiner acknowledges the election of Group I directed to a cellular composition of proliferating mammalian mesenchymal stem cells, in the reply filed on 30 August 2021.  Applicant’s election of Group I in the reply filed on 30 August 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Status
Claims 1-4, 10, 11, 22-25, 28, 31-32, 34, 36-38, 54, 71, 77-79, 87, 88, 93 and 98-99, 100-101 are pending.  However, claims 38, 54, 71, 77-79, 87, 88, 93 and 98-99  are withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. Claims 97-97 are cancelled.  Claims 100-101 are newly added.  Claims 1-4, 10, 11, 22-25, 28, 31, 32, 34, 36-37 and 100-101 are under current examination.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 30 March 2021, 30 August 2021 and 30 September 2019 consisting of 61 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit as a 371 of PCT/US17/41912 (filed 07/13/2017) which claims benefit of 62/361,891 (filed 07/13/2016).  The instant application has been granted the benefit date, 13 July 2016, from the application 62/361,891. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Platscher & Kim
Claims 1-4, 10, 11, 22-25, 28, 31, 32, 34, 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Platscher et al. (US2015/0030669) in view of Kim et al. (US2015/0072009).
Claim 1 is directed to an antigen presenting cell-mimetic scaffold (APC-MS), comprising a base layer comprising high surface area mesoporous silica micro-rods (MSR); a continuous, fluid-supported lipid bilayer (SLB) layered on the MSR base layer; and one or more functional molecules adsorbed onto the scaffold, wherein the one or more functional molecules is selected form the group consisting of a T-cell activating molecule, a T-cell co-stimulatory molecule adsorbed onto the scaffold; and a T-cell homeostatic agent adsorbed onto the scaffold.
Regarding Claim 1, Platscher discloses an antigen presenting cell-mimetic scaffold (APC-MS) (carrier systems ... for use·in targeted delivery and/or antigen display systems, Para. (0009]; The term "antigen-presenting system" or "antigen display 
recognized or bound by an immune effector molecule, e.g. a T-cell antigen receptor on the surface of a T cell, Para. (0036]), comprising a base layer comprising silica micro-rods (a nanoparticulate carrier system in form of a lipid-coated particle having an internal ... solid core, Para. (0011]; a carrier system ... is based on a microparticulate or nanoparticulate material in various shapes and forms, such as ... rods, Para. [0022]; the core material may be selected from metals ... Suitable examples of metals include ... Si, Para. [0118]); a continuous, fluid-supported lipid bilayer (SLB) layered on the MSR base layer (a nanoparticulate carrier system in form of a lipid-coated particle having an internal ... solid core, Para. [0011]; lipid-ligand conjugate may be associated to a nanoparticle in form of a coating, Para. [0121]; bilayer ... the vesicle is a liposome, Para. (0010]; In any given vesicle of the invention, the lipids may be in the form of a ... bilayer ...vesicles include such entities commonly referred to as liposomes (i.e. a vesicle including one or more concentrically ordered lipid bilayer(s) with an internal void), Para. (0093]; The internal void of the vesicles are generally filled with a liquid, including, for example, an aqueous liquid ... and ... a solid material, Para. (0094], where liposomes are the fluid-supported lipid bilayers of the instant application, see Pg. 22, Ln. 12); a plurality of T-cell activating molecules and T-cell co-stimulatory molecules adsorbed onto the scaffold (a nanoparticle comprising one or more lipid-ligand conjugates. The one or more lipid conjugates may be ... adsorbed or bound to the surface, or otherwise
associated with the nanoparticle, Para. (0120]; the ... bioactive agent ... within the solid matrix core of the nanoparticle, Para. (0124]; the nanoparticle displays ... a combination 
Platscher fails to explicitly disclose wherein the silica micro-rods are high surface area mesoporous silica micro-rods (MSR).
Kim teaches high surface area mesoporous silica micro-rods (MSR) (the invention features a composition comprising mesoporous silica (MPS) rods comprising an immune cell recruitment compound and an immune cell activation compound, Para. (0004]; Injectable MPS-based micro-rods randomly self-assemble to form 3D scaffold in vivo. This system is designed such that it releases a cytokine to recruit and transiently house immune cells, present them with an antigen, and activate them with a danger signal, Para. (0039]; High surface area to volume ratio allows for the control of the loading of various cytokines, danger signal and antigen, Para. (0044]).

Regarding Claim 2, modified Platscher  discloses the scaffold of claim 1, wherein the T-cells are selected from the group consisting of natural killer (NK) cells, CD3+ T-cells, CD4+ T-cells, CD8+ T-cells, and regulatory T-cells (Tregs), or a combination thereof (activation of ...immune effector cells including ... NK cells, Para. (0033]).
Regarding Claim 3, modified Platscher  discloses the scaffold of claim 1, wherein the T-cell homeostatic agent is adsorbed onto the SLB layer (at least one further bioactive agent is ... adsorbed onto the surface of the vesicle ... the vesicle is a liposome, Para. (0010]; liposomes (i.e. a vesicle including one or more concentrically ordered lipid bilayer(s) .... ), Para. (0093]; cytokines including interleukins (e.g. interleukins 1 to 15), Para. (0027], where IL-1 and IL-15 are the homeostatic agents of the instant application, see Pg. 5, Ln. 15 of the instant application).
Regarding Claim 4, modified Platscher  discloses the scaffold of claim 1, wherein the T-cell homeostatic agent is adsorbed onto the MSR base layer (the nanoparticles may further comprise an additional bioactive agent ... within the solid matrix core of the nanoparticle, Para. [0124]; adsorbed or bound to the surface, or otherwise associated with the nanoparticle, Para. [0120]; The term "bioactive agent" or simply "agent" ... refers to any synthetic or naturally occurring compound ... having a biological activity, Para. [0024]; cytokines including interleukins (e.g. interleukins 1 to 15), Para. [0027], where IL-1 and IL-15 are the homeostatic agents of the instant application, see Pg. 5, Ln. 15 of the instant application).

Regarding Claim 7, modified Platscher  discloses the scaffold of claim 1, wherein the T-cell homeostatic agent is selected from the group consisting of IL-1, IL-2, IL-4, IL-5, IL-7, IL-10, IL-12, IL-15, IL-17, IL-21, and transforming growth factor beta (TGF-), or an agonist thereof, a mimetic thereof, a variant thereof, a functional fragment thereof, or a combination thereof (cytokines including interleukins (e.g. interleukins 1 to 15 ), Para. [0027]).
Regarding Claim 10, modified Platscher  discloses the scaffold of claim 1, wherein the T-cell activating molecules and the T-cell costimulatory molecules are each, independently, adsorbed onto the fluid-supported lipid bilayer (SLB) (bioactive agent is ... embedded in the ... bilayer (membrane) or ... adsorbed onto the surface of the vesicle, Para. [0010]; two or three bioactive ligands are attached to the coupling sites of ... ether-lipid, Para. (0080]; independent formulation of each nanoparticle type, Para. [0123]).
	Regarding Claim 11, modified Platscher  discloses the scaffold of claim 10, wherein the T-cell activating molecules and the T-cell costimulatory molecules are adsorbed via affinity pairing or chemical coupling (Methods for conjugating a bioactive ligand (X1 and ... X2 and ... X3) to an ether-lipid ... include covalent binding of one or more bioactive ligands X1, X2, X3 to one or more of the reactive positions at the head group (i.e. N- and/or Y-group) of one or more individual ether-lipid, Para. [0080]; nanoparticles may optionally include one or more functional groups, such as, for 
Modified Platscher  discloses the scaffold of claim 1, wherein the T-cell activating molecules and T-cell co-stimulatory molecules are each, independently, adsorbed onto the silica micro-rods (MSR) (a combination of antigenic agents (multivalent) enclosed or embedded within the solid core of the nanoparticle, Para. [0133]; bioactive agent is ... adsorbed onto or attached to the ... nanoparticulate carrier, Para. [0145]; a carrier system ... is based on a microparticulate or nanoparticulate material in various shapes and forms, such as ... rods, Para. [0022]; independent formulation of each nanoparticle type, Para. [0123]).
Platscher fails to explicitly disclose wherein the silica micro-rods are the mesoporous silica micro-rods.
Kim teaches mesoporous silica micro-rods (the invention features a composition comprising mesoporous silica (MPS) rods comprising an immune cell recruitment compound and an immune cell activation compound, Para. (0004]; Injectable MPS-based micro-rods, Para. (0039]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Platscher with the teaching of Kim for the purpose of generating a high loading capacity medicament.
Regarding Claim 23, modified Platscher  discloses the scaffold of claim 1, but Platscher fails to explicitly disclose wherein the scaffold further comprises a recruitment compound selected from the group consisting of granulocyte macrophage-colony stimulating factor (GM-CSF), chemokine (C-C motif) ligand 21 (CCL-21), chemokine (C-
Kim teaches wherein the scaffold further comprises a recruitment compound selected from the group consisting of granulocyte macrophage-colony stimulating factor (GM-CSF) (the invention features a composition comprising mesoporous silica (MPS) rods comprising an immune cell recruitment compound, Para. [0004]; Exemplary immune cell recruitment compounds include granulocyte macrophage-colony stimulating factor (GM-CSF), Para. [0005]; The immune cells are recruited to the device and are present in the device temporarily while they encounter antigen and are activated, Para. [0008]).
Regarding Claim 24, modified Platscher  discloses the scaffold of claim 23, but Platscher fails to explicitly disclose wherein the recruitment compound comprises granulocyte macrophage colony stimulating factor (GM-CSF).
Kim teaches wherein the recruitment compound comprises granulocyte macrophage colony stimulating factor (GM-CSF) (the invention features a composition comprising mesoporous silica (MPS) rods comprising an immune cell recruitment compound, Para. [0004]; Exemplary immune cell recruitment compounds include granulocyte macrophage-colony stimulating factor (GM-CSF), Para. [0005]; The immune cells are recruited to the device and are present in the device temporarily while they encounter antigen and are activated, Para. [0008]).
Regarding Claim 25, modified Platscher discloses the scaffold of claim 1, wherein the scaffold further comprises an antigen (antigenic agent embedded in the solid core of the nanoparticles, Para. [0139]).

Kim teaches wherein the dry weight ratio of the mesoporous silica micro-rods (MSR) to the T-cell activating/co-stimulatory molecules is about 50: 1 (5 mg/mouse of MPS rods loaded with or without 1 μg/mouse GM-CSF, 100 μg CpG-ODN ... were injected subcutaneously, Para. [0021]; Granulocyte-macrophage colony-stimulating factor (GM-CSF) ... is a cytokine that functions as a white blood cell growth factor, Para. (0053]; exemplary CpG-ODNs ... are stimulatory, Para. [0064]). -
Regarding Claim 32, modified Platscher  discloses scaffolds of claim 1, but Platscher fails to explicitly disclose a device comprising a plurality of scaffolds of claim 1, wherein the scaffolds are stacked to selectively permit infiltration of T-cells into the mesoporous silica micro-rods (MSR).
Kim teaches a device comprising a plurality of scaffolds (the MPS device, Para. [0008]; mesoporous silica (MPS) rods comprising an immune cell recruitment compound and an immune cell activation compound, Para. [0004]; MPS rods, Para. [0016]), wherein the scaffolds are stacked to selectively permit infiltration of T-cells into the mesoporous silica micro-rods (FIG. 1 is an SEM image of the MPS rods. The random stacking and self assembly of these rods generate a 3D space that allows for cell infiltration, Para. (0016]; the rods ... have self-assembled to create a 3D microenvironment, Para. (0018]; The immune cells are recruited to the device and are 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Platscher with the teaching of Kim for the purpose of activating immune cells. 
Regarding Claim 33, modified Platscher  discloses the device of claim 32, but Platscher  fails to explicitly disclose wherein the T-cell activating and/or co-stimulatory molecules are present on the scaffolds at a concentration sufficient to permit in situ manipulation of T-cells.
Kim teaches wherein the T-cell activating and/or co-stimulatory molecules are present on the scaffolds at a concentration sufficient to permit in situ manipulation of T-cells (the MPS scaffold loaded with GM-CSF ... was able to induce the expansion of CD8+ cytotoxic T lymphocytes (CTLs) ... Splenocytes were stained for CD8 (killer T cell marker), Para. (0024]; 1 micro g of GM-CSF was loaded into the MPS rods ... 100 micro g of the ... MPS rods were incubated with 106/ml BMDCs for 18 hours. The cells were then analyzed ... An increased expression of MHCII ... indicates that the MPS rods are inflammatory, and this property was modulated by surface-modifying the MPS rods, Para. [0019]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Platscher with the teaching of Kim for the purpose of expanding and analyzing T cells.
Regarding Claim 34, modified Platscher  discloses a pharmaceutical composition comprising the scaffold of claim 1 and a pharmaceutically acceptable carrier (The 
Regarding Claim 36, modified Platscher  discloses a composition comprising the scaffold of claim 1, but fails to explicitly disclose wherein T-cells clustered therein.
Kim teaches a composition comprising a scaffold and T-cells clustered therein (the composition is one in which cells traffic/circulate in and out of, their status of immune activation being altered/modulated as a result of the trafficking through the device, Para. [0039]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Platscher  with the teaching of Kim for the purpose of delivering immune cells to patients.
Regarding Claim 37, modified Platscher  discloses the composition of claim 36, wherein the T-cells are selected from the group consisting of natural killer (NK) cells, a CD3+ T-cells, CD4+ T-cells, CDS+ T-cells, and regulatory T-cells (Tregs), or a combination thereof (activation of ... immune effector cells including ... NK cells, Para. [0033]).
Claim 100 is directed to the scaffold of claim 2, wherein the regulatory T-cells (Tregs) are selected from the group consisting of FOXP3+ Treg cells and FOXP3- Treg cells.  Claim 101 is directed to the composition of claim 37, wherein the regulatory T-cells (Tregs) are selected from the group consisting of FOXP3+ Treg cells and FOXP3- Treg cells.  The examiner notes that claims 100-101 are dependent from claim 1, 2, 37.  However, none of these claims require the presence of a T cell, much less FOXP3+ Treg cells and FOXP3- Treg cells.  Rather the limitations of claim 1 recites.T-cell 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Platscher & Kim to produce an antigen presenting cell-mimetic scaffold (APC-MS).
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (fluid-supported lipid bilayer (SLB); functional molecules adsorbed onto the scaffold; functional molecules is selected form the group consisting of a T-cell activating molecule, a T-cell co-stimulatory molecule adsorbed onto the scaffold; T-cell homeostatic agent adsorbed onto the scaffold; high surface area mesoporous silica micro-rods (MSR) are taught by Platscher or Kim and further they are taught in various combinations and are shown to be used as antigen presenting cell-mimetic scaffold.  It 
	The skilled artisan would have had a reasonable expectation of success in combining the teachings of Platscher et al. in view of Kim et al. because the high surface area mesoporous silica micro-rods (MSR) of Kim had been shown to be capable of adding immune components thereto.  All the chemical interactions to add the components of Platscher to the mesoporous silica micro-rods (MSR) of Kim were practiced prior to the filing of the instant application.
Therefore the composition as taught by Platscher et al. in view of Kim et al. would have been prima facie obvious over the composition of the instant application.
Conclusion
No claims are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT LONG/
Primary Examiner, Art Unit 1633